Luke, J.
W. A. Knight was convicted of operating an automobile on Broad Street and Second Avenue in the City of Rome, Ga., while in an intoxicated condition. The motion for a new trial is based solely upon the usual general grounds.
It appears from the record that the defendant, accompanied by two other men, was seen driving an automobile on Broad street and “out Second Avenue” in the City of Rome; that the conduct of the party was such as to attract the attention of certain policemen, who followed the party; and that about twenty or thirty minutes later, when the defendant was seen “very drunk” and driving the automobile recklessly on another street in the City of Rome, he was arrested. In his statement he admitted that he had taken a '“fairly good drink . . and did not skimp it” in North Rome; that “this stuff had kinder flew over him,” and that he “wasn’t used to drinking much.”
The evidence and the statement of the defendant support the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.